                                                                FILED
   Case 2:20-cv-00087-JNP Document 9 Filed 09/10/21 PageID.27 Page  1 of 2
                                                         2021 SEP 10 AM 10:23
                                                               CLERK
                                                         U.S. DISTRICT COURT

                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH

 ERIC NORMAN OLSEN,

                        Plaintiff,                   ORDER ADOPTING REPORT AND
                                                       RECOMMENDATION AND
         v.                                               DISMISSING CASE

 UTAH DEPARTMENT OF
 CORRECTIONS, et al.,
                                                      Case No. 2:20-cv-00087-JNP-CMR
                        Defendants.
                                                      District Judge Jill N. Parrish


        Magistrate Judge Cecilia M. Romero issued a Report and Recommendation that the court

dismiss plaintiff Eric Norman Olsen’s action for failure to prosecute the case and failure to abide

by the orders of the court. Judge Romero notified Olsen that a failure to file a timely objection to

her recommendation could waive any objections to it. No objection was filed within the allotted

time.

        Because no party objected to the Report and Recommendation, any argument that it was in

error has been waived. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th

Cir. 1996). The court will decline to apply the waiver rule only if “the interests of justice so

dictate.” Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991). The court has reviewed the

Report and Recommendation and concludes it is not clearly erroneous. Thus, the court finds that

the interests of justice do not warrant deviation from the waiver rule and ADOPTS IN FULL the

Report and Recommendation.

        Accordingly, the court ORDERS as follows:

        1. The Report and Recommendation, ECF No. 8, is ADOPTED IN FULL.

        2. The court DISMISSES this action WITHOUT PREJUDICE.
Case 2:20-cv-00087-JNP Document 9 Filed 09/10/21 PageID.28 Page 2 of 2




   DATED September 10, 2021.

                                BY THE COURT:



                                ______________________________________
                                JILL N. PARRISH
                                United States District Judge




                                     2
